DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 13 MAY 2020 has been considered.  Current pending claims are Claims 1-20 and are considered on the merits below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 7 as described in the specification.  In the drawing submitted on 13 MAY 2020, the test result table is extremely blurry and/or the text in each box is very small that the Examiner is unable to clearly read the contents.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The subscripts for SiO2 should be properly noted.  In page 7 line 25 and page 10 line 3, the O2 is not in proper subscript form.  
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.
Dependent claims follow the same reasoning.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 18 recite the limitation "inner wall" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  For clarification purposes, the Examiner suggests ‘an inner wall’ to positively claim the inner wall of the channel.  
Claim 12 contains the trademark/trade name BLUETOOTH®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe short-range wireless technology and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TWI749529 B to CHIANG LI-TA.
An English Machine Translation of the TW patent above has obtained through Google Patents.  The rejection below is based off of the English Machine Translation and has been attached with the Office Action and cited on the PTO-892. 
Applicant’s invention is drawn towards a device, a test panel. 
Regarding Claim 1, the CHIANG LI-TA reference discloses a ribonucleic acid test panel, abstract, Claims, comprising: 
a substrate having a first surface and a second surface opposite to the first surface; 
multiple sensation electrode layers disposed on the first surface; 
at least one primer layer disposed on the multiple sensation electrode layers and insulated from each other, the at least one primer layer serving to react with a corresponding specimen containing ribonucleic acid; and multiple electrode wiring layers disposed on the first surface and electrically connected with the multiple sensation electrode layers, abstract, All Figures, pages 1-7, including claims and description.
Additional Disclosures Included are: Claim 2: wherein the ribonucleic acid test panel as claimed in claim 1, wherein a sensation section is disposed on the first surface of the substrate and a peripheral section is disposed on the first surface around the sensation section, the multiple sensation electrode layers being disposed on the sensation section of the first surface, the multiple electrode wiring layers being disposed on the peripheral section of the first surface, Claim page 1 of 11 , page 4 of 11.; Claim 3: wherein the ribonucleic acid test panel as claimed in claim 2, wherein the multiple sensation electrode layers include a first sensation electrode layer and a second sensation electrode layer, the first sensation electrode layer being disposed on the sensation section of the first surface, the second sensation electrode layer being disposed on the first sensation electrode layer, a first insulation layer being disposed between the first and second sensation electrode layers, all Figures, Claims page 2 of 11, page 3 of 11.; Claim 4: wherein the ribonucleic acid test panel as claimed in claim 3, wherein there are multiple primer layers arranged on the second sensation electrode layer at intervals, a second insulation layer being disposed between the multiple primer layers and the second sensation electrode layer; Claims page 1 of 11, page 5 of 11.; Claim 5: wherein the ribonucleic acid test panel as claimed in claim 4, wherein multiple channels are formed on the second insulation layer in positions corresponding to the multiple primer layers, the multiple primer layers being received in the multiple channels, a micro-flow way being defined between each primer layer and inner wall of each corresponding channel, Claims page 1 of 11, page 5 of 11.; Claim 6: wherein the ribonucleic acid test panel as claimed in claim 1, wherein the substrate is a glass substrate, a circuit board or a polyethylene terephthalate (PET) substrate, Claims page 1 of 11 to 2 of 11; page 4 of 11.; Claim 7: wherein the ribonucleic acid test panel as claimed in claim 1, wherein the at least one primer layer is formed on the multiple sensation electrode layers by means of printing or coating, All Figures, abstract, Claims page 1 of 11, page 5 of 11 .; Claim 8: wherein the ribonucleic acid test panel as claimed in claim 1, wherein the multiple sensation electrode layers and the multiple electrode wiring layers are made of a material selected from a group consisting of indium tin oxide (ITO), indium zinc oxide (IZO) and antimony tin oxide (ATO), the at least one primer layer being made of polymer material, Claims page 2 of 11.; Claim 9: wherein the ribonucleic acid test panel as claimed in claim 1, wherein the multiple sensation electrode layers and the multiple electrode wiring layers are made of a metal material selected from a group consisting of aluminum, gold, copper and silver, Claims page 2 of 11, 9age 4 of 11 to page 5 of 11.
Applicant’s invention is drawn towards a device, a ribonucleic acid test device.
Regarding Claim 10, the CHIANG LI-TA reference discloses ribonucleic acid test device comprising: a control unit, page 6 of 11, Figure 3-6, control unit 21; and a ribonucleic acid test panel including: a substrate having a first surface and a second surface opposite to the first surface; multiple sensation electrode layers disposed on the first surface and electrically connected with the control unit; at least one primer layer disposed on the multiple sensation electrode layers and insulated from each other, the at least one primer layer serving to react with a corresponding specimen containing ribonucleic acid; and multiple electrode wiring layers disposed on the first surface and electrically connected with the multiple sensation electrode layers and the control unit, abstract, All Figures, pages 1-7, including claims and description.
Additional Disclosures Included are: Claim 11: wherein the ribonucleic acid test device as claimed in claim 10, wherein the control unit is electrically connected with a circuit board, a display member 23, a processing unit 24, a wireless transceiver unit 25 and a power supply unit 26 being disposed on the circuit board 22, the processing unit being electrically connected with the control unit and the display member and the wireless transceiver unit, the power supply unit serving to supply power for the display member, the processing unit, the wireless transceiver unit and the ribonucleic acid test panel, page 6 of 11, Figure 3-6.; Claim 12: wherein ribonucleic acid test device as claimed in claim 11, wherein the wireless transceiver unit is a Bluetooth unit, a Wi-Fi unit or a radiofrequency (RF) unit, page 6 of 11.; Claim 13: wherein the ribonucleic acid test device as claimed in claim 11, wherein the display member is multiple light-emitting diodes or a display, the control unit being a central processing unit, a microcontroller unit or a digital signal processor, page 6 of 11.; Claim 14: wherein the ribonucleic acid test device as claimed in claim 11, wherein the control unit is disposed on the first surface of the substrate or the circuit board., Figures, page 6 of 11.; Claim 15: wherein the ribonucleic acid test device as claimed in claim 10, wherein a sensation section is disposed on the first surface of the substrate and a peripheral section is disposed on the first surface around the sensation section, the multiple sensation electrode layers being disposed on the sensation section of the first surface, the multiple electrode wiring layers being disposed on the peripheral section of the first surface, Claim page 1 of 11 , page 4 of 11.; Claim 16: wherein the ribonucleic acid test device as claimed in claim 10, wherein the multiple sensation electrode layers include a first sensation electrode layer and a second sensation electrode layer, the first sensation electrode layer being disposed on the sensation section of the first surface, the second sensation electrode layer being disposed on the first sensation electrode layer, a first insulation layer being disposed between the first and second sensation electrode layers, page 4 of 11 – page 5 of 11.; Claim 17: wherein the ribonucleic acid test device as claimed in claim 16, wherein there are multiple primer layers arranged on the second sensation electrode layer at intervals, a second insulation layer being disposed between the multiple primer layers and the second sensation electrode layer, page 5 of 11.; Claim 18: wherein the ribonucleic acid test device as claimed in claim 17, wherein multiple channels are formed on the second insulation layer in positions corresponding to the multiple primer layers, the multiple primer layers being received in the multiple channels, a micro-flow way being defined between each primer layer and inner wall of each corresponding channel, Claims, Figure 2C, page 5 of 11.; Claim 19: wherein the ribonucleic acid test device as claimed in claim 10, wherein the substrate is a glass substrate, a circuit board or a polyethylene terephthalate (PET) substrate, the multiple sensation electrode layers and the multiple electrode wiring layers being made of a metal material selected from a group consisting of indium tin oxide (ITO), indium zinc oxide (IZO), antimony tin oxide (ATO), aluminum, gold, copper and silver, the at least one primer layer being made of polymer material, Claims page 2 of 11.; and Claim 20: wherein the ribonucleic acid test device as claimed in claim 10, wherein the at least one primer layer is formed on the multiple sensation electrode layers by means of printing or coating, All Figures, abstract, Claims page 1 of 11, page 5 of 11.

Claims 1-7, 9, 10, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by POURMAND, US Publication No. 2010/0261619 A1.
Applicant’s invention is drawn towards a device a ribonucleic acid test panel. 
Regarding Claim 1, the reference POURMAND discloses a ribonucleic acid test panel, abstract, Claim 1, [0014, 0138], comprising: a substrate having a first surface and a second surface opposite to the first surface, [0017], substrate is provided with integrated circuits for connections to electrodes; multiple sensation electrode layers disposed on the first surface, Figure 1, [0065, 0074], metal electrode 12, number of electrodes is not limited by the design and it will vary in individual applications, number of sequences to be detected and/or micro fluidics to be used; at least one primer layer disposed on the multiple sensation electrode layers and insulated from each other, the at least one primer layer serving to react with a corresponding specimen containing ribonucleic acid, Figure 1, [0065], insulation layer 12 and primer DNA strand 16; and multiple electrode wiring layers disposed on the first surface and electrically connected with the multiple sensation electrode layers, Figure 1, [0017, 0065-0066].
Additional Disclosures Included are: Claim 2: wherein the ribonucleic acid test panel as claimed in claim 1, wherein a sensation section is disposed on the first surface of the substrate and a peripheral section is disposed on the first surface around the sensation section, the multiple sensation electrode layers being disposed on the sensation section of the first surface, the multiple electrode wiring layers being disposed on the peripheral section of the first surface, Figure 4, [0074-0080].; Claim 3: wherein the ribonucleic acid test panel as claimed in claim 2, wherein the multiple sensation electrode layers include a first sensation electrode layer and a second sensation electrode layer, the first sensation electrode layer being disposed on the sensation section of the first surface, the second sensation electrode layer being disposed on the first sensation electrode layer, a first insulation layer being disposed between the first and second sensation electrode layers, Figure 4, [0074-0080].; Claim 4: wherein the ribonucleic acid test panel as claimed in claim 3, wherein there are multiple primer layers arranged on the second sensation electrode layer at intervals, a second insulation layer being disposed between the multiple primer layers and the second sensation electrode layer; Figure 2 and 4, [0069, 0074-0080].; Claim 5: wherein the ribonucleic acid test panel as claimed in claim 4, wherein multiple channels are formed on the second insulation layer in positions corresponding to the multiple primer layers, the multiple primer layers being received in the multiple channels, a micro-flow way being defined between each primer layer and inner wall of each corresponding channel, Claim 1 and 7, [0122-0126].; Claim 6: wherein the ribonucleic acid test panel as claimed in claim 1, wherein the substrate is a glass substrate, a circuit board or a polyethylene terephthalate (PET) substrate, [0074, 0112, 0113, 0124].; Claim 7: wherein the ribonucleic acid test panel as claimed in claim 1, wherein the at least one primer layer is formed on the multiple sensation electrode layers by means of printing or coating,  [0040, 0108-0111].; and Claim 9: wherein the ribonucleic acid test panel as claimed in claim 1, wherein the multiple sensation electrode layers and the multiple electrode wiring layers are made of a metal material selected from a group consisting of aluminum, gold, copper and silver, [0015, 0050, 0051].
Applicant’s invention is drawn towards a device, a ribonucleic acid test device. 
Regarding Claim 10, the reference POURMAND discloses a ribonucleic acid test device comprising: a control unit, [0115, 0118]; and a ribonucleic acid test panel, abstract, Claim 1, [0014, 0138], including: a substrate having a first surface and a second surface opposite to the first surface, [0017], substrate is provided with integrated circuits for connections to electrodes; multiple sensation electrode layers disposed on the first surface and electrically connected with the control unit, Figure 1, [0065, 0074, 0115], metal electrode 12, number of electrodes is not limited by the design and it will vary in individual applications, number of sequences to be detected and/or micro fluidics to be used; at least one primer layer disposed on the multiple sensation electrode layers and insulated from each other, the at least one primer layer serving to react with a corresponding specimen containing ribonucleic acid, Figure 1, [0065], insulation layer 12 and primer DNA strand 16; and multiple electrode wiring layers disposed on the first surface and electrically connected with the multiple sensation electrode layers and the control unit, Figure 1, [0017, 0065-0066, 0115].
Additional Disclosures Included are: Claim 15: wherein the ribonucleic acid test device as claimed in claim 10, wherein a sensation section is disposed on the first surface of the substrate and a peripheral section is disposed on the first surface around the sensation section, the multiple sensation electrode layers being disposed on the sensation section of the first surface, the multiple electrode wiring layers being disposed on the peripheral section of the first surface, Figure 4, [0074-0080].; Claim 16: wherein the ribonucleic acid test device as claimed in claim 10, wherein the multiple sensation electrode layers include a first sensation electrode layer and a second sensation electrode layer, the first sensation electrode layer being disposed on the sensation section of the first surface, the second sensation electrode layer being disposed on the first sensation electrode layer, a first insulation layer being disposed between the first and second sensation electrode layers, Figure 4, [0074-0080].; Claim 17: wherein the ribonucleic acid test device as claimed in claim 16, wherein there are multiple primer layers arranged on the second sensation electrode layer at intervals, a second insulation layer being disposed between the multiple primer layers and the second sensation electrode layer, Figure 2 and 4, [0069, 0074-0080].; Claim 18: wherein the ribonucleic acid test device as claimed in claim 17, wherein multiple channels are formed on the second insulation layer in positions corresponding to the multiple primer layers, the multiple primer layers being received in the multiple channels, a micro-flow way being defined between each primer layer and inner wall of each corresponding channel; Claim 1 and 7, [0122-0126].; and Claim 20: wherein the ribonucleic acid test device as claimed in claim 10, wherein the at least one primer layer is formed on the multiple sensation electrode layers by means of printing or coating, [0040, 0108-0111].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over POURMAND, US Publication No. 2010/0261619 A1.
Regarding Claim 8, the POURMAND discloses the claimed invention, but is silent in regards to wherein the multiple sensation electrode layers and the multiple electrode wiring layers are made of a material selected from a group consisting of indium tin oxide (ITO), indium zinc oxide (IZO) and antimony tin oxide (ATO), the at least one primer layer being made of polymer material. 
However, POURMAND discloses the  gold electrodes were coated with a long-chain thiol to form a densely packed monolayer (a self-assembled monolayer [SAM], [0051].  Suitable SAMs that are incorporated by POURMAND teaches the self-assembling monolayer may have the following general formula: X—R—Y where X reacts with the metal (gold) electrode, R is a linear or branched alkyl or polymer backbone; and Y reacts with a nucleic acid, e.g. a thiol functionalized DNA, [0053-0054].  X is designed to be reactive with metal or metal oxide, [0055].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the multiple sensation electrode layers and the multiple electrode wiring layers are made of a material selected from a group consisting of indium tin oxide (ITO), indium zinc oxide (IZO) and antimony tin oxide (ATO), as partially suggested by POURMAND to have a transparent conductive coating with high optical transmittance in a visible region.  
POURMAND discloses that the use of electrode coating with various layers to enable detection of DNA sequence by Charge Perturbation Detection system. The coating also enables and creates conditions for tethering a probe/template molecule to the electrode surface, [0036].  The probe acts as a primer and the characteristic current waveform is generated that can be interpreted in terms of the polymerization rate of the participating dNTP molecules, [0040, 0041], Claim 9.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the at least one primer layer being made of polymer material, so that specificity of certain reactions can occur and be observed, [0036-0037].   
Regarding Claim 14, the POURMAND reference discloses the claimed invention, including a control unit which comprises controlling software and a computer, [0115-0118], but silent in regards to wherein the control unit is disposed on the first surface of the substrate or the circuit board.
As seen in POURMAND, in Figure 7, the chip 710 includes amplifier on a surface, which are interpreted by the Examiner to be part of the controlling unit and controlling software and computer.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the control unit so that it is disposed on the first surface of the substrate or the circuit board, so it is located on the same side as the electrodes and circuits to avoid any tangling of wires. 
Regarding Claim 19, the POURMAND reference discloses the claimed invention, including wherein the substrate is a glass substrate, a circuit board or a polyethylene terephthalate (PET) substrate, 0074, 0112, 0113, 0124], but is silent in regards to wherein the multiple sensation electrode layers and the multiple electrode wiring layers are made of a material selected from a group consisting of indium tin oxide (ITO), indium zinc oxide (IZO) and antimony tin oxide (ATO), the at least one primer layer being made of polymer material. 
However, POURMAND discloses the  gold electrodes were coated with a long-chain thiol to form a densely packed monolayer (a self-assembled monolayer [SAM], [0051].  Suitable SAMs that are incorporated by POURMAND teaches the self-assembling monolayer may have the following general formula: X—R—Y where X reacts with the metal (gold) electrode, R is a linear or branched alkyl or polymer backbone; and Y reacts with a nucleic acid, e.g. a thiol functionalized DNA, [0053-0054].  X is designed to be reactive with metal or metal oxide, [0055].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the multiple sensation electrode layers and the multiple electrode wiring layers are made of a material selected from a group consisting of indium tin oxide (ITO), indium zinc oxide (IZO) and antimony tin oxide (ATO), as partially suggested by POURMAND to have a transparent conductive coating with high optical transmittance in a visible region.  
POURMAND discloses that the use of electrode coating with various layers to enable detection of DNA sequence by Charge Perturbation Detection system. The coating also enables and creates conditions for tethering a probe/template molecule to the electrode surface, [0036].  The probe acts as a primer and the characteristic current waveform is generated that can be interpreted in terms of the polymerization rate of the participating dNTP molecules, [0040, 0041], Claim 9.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the at least one primer layer being made of polymer material, so that specificity of certain reactions can occur and be observed, [0036-0037].   
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over POURMAND, US Publication No. 2010/0261619 A1, as evidenced by https://ni.com.
Regarding Claim 11, the POURMAND reference discloses the ribonucleic acid test device as claimed in claim 10, see Rejection to Claim 10, wherein the control unit is electrically connected with a circuit board, a display member, a processing unit, and a power supply unit being disposed on the circuit board, [0115, 0118-0120], the processing unit being electrically connected with the control unit and the display member, the power supply unit serving to supply power for the display member, the processing unit, and the ribonucleic acid test panel, [0115, 0118].
The POURMAND reference discloses the claimed invention, but is silent in regards to a wireless transceiver unit. 
However, POURMAND discloses that for sensor data acquisition, commercially available data acquisition boards and software packages from National Instruments are used, [0120].  
It is known in the art the National Instruments has software for wireless transmission, using RF signal generators, RF switches and RF signal conditioning, https://ni.com page 1. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the type of commercially available data acquisition boards and software packages from National Instruments that are used to be one that is wireless to quickly and efficiently transmit data and results.  
Additional Disclosures Included are: Claim 12: wherein the ribonucleic acid test device as claimed in claim 11, wherein the wireless transceiver unit is a Bluetooth unit, a Wi-Fi unit or a radiofrequency (RF) unit, NI.com.; and Claim 13: wherein the ribonucleic acid test device as claimed in claim 11, wherein the display member is multiple light-emitting diodes or a display, the control unit being a central processing unit, a microcontroller unit or a digital signal processor, POURMAND [0115, 0118], controlling software, controller controlled by computer, which has a display and a processing unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication No. 2011/0312828 A1 to MOINI discloses a lab-on-a-chip (LOC) device for detecting a target nucleic acid sequence in a sample.  The LOC device having probes with a nucleic acid sequence complementary to the target nucleic acid sequence for forming probe-target hybrids, and an electrochemiluminescent (ECL) luminophore, electrode pairs in which one electrode in each of the electrode pairs is a working electrode, abstract, Claim 1.
Almira Ramanaviciene, et al., Pulsed amperometric detection of DNA with an ssDNA/polypyrrole-modified electrode, Analytical and Bioanalytical Chemistry, Vol. 379, pp. 287-293, 2004/03/24, was cited on the TW foreign document above and discloses a device for the detection of target DNA with electrodes.  
US Publication No. 2010/0261287 A1 to HOLT discloses a device for detecting the quality and concentration of analytes binding to an electrode surface, abstract, Figure 1-5.  The device includes a substrate, multiple sensation electrodes, a coating on the electrode (interpreted to be a primer layer), and electrode wiring. The target molecule may be fluorescently labeled DNA or RNA, [0118-0131, 0029].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797